DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A “traveling assistance apparatus that…controls” in claims 1 through 10.
An “operation determining unit that calculates” in claims 1 and 2.
An “object detection apparatus that detects” in claims 1 and 2. 
A “safety apparatus for avoiding” in claims 1 and 2.
A “stop/delay unit that performs” in claims 1 and 2. The “stop/delay unit appears in claims 9 and 10 as well. 
A “suppressing unit that suppresses” in claims 1 and 2. The suppressing unit also appears in claims 3-8.
These claim limitations will be interpreted consistently wherever they are used throughout the claims. Below is a list showing how each individual claim limitation will be interpreted. All references are to the published version of the present application, which is Takahashi, et al. (US2021/0070287 A1).
The traveling assistance apparatus will be interpreted as the ECU, item 10, of Fig. 1, which according to paragraph 0022 is a traveling assistance apparatus that performs the functions of the claims. According to paragraph 0037, the ECU 10 has a processor, memory, and a program. Therefore, the ECU 10 has sufficient material structure to perform the claimed functions. Note that according to case law cited in MPEP 2181(I)(A), claim language can meet Prongs A-C if it reads: “Means for ink delivery”. Claim language can also meet Prongs A-C if it reads: “Unit for delivering ink”. That is because, although a “unit” is a structure, it is not “sufficient” structure and does not have “known meaning.” Yet, a claim that reads: “Ink jet means for delivering ink” would fail Prong C because an “ink jet” has “known meaning” in the printing art. Similarly, a claim that reads: “Filter system for filtering particulates” would not invoke 35 USC § 112(f) because a filter has a known structural meaning in art related to filters. See MPEP 2181(I)(C) for more details on this. In the present case, if the claims reciting “traveling assistance apparatus” were amended to instead recite something like “electronic control unit (ECU)”, the claims would most likely be analogous in the vehicle control art to the phrase “ink jet” in the printing art, and would therefore no longer invoke interpretation under 35 USC 112(f).
The operation determining unit will be interpreted as item 14, of Fig. 1. The unit is a sub-section of ECU 10. According to paragraph 0037, the ECU 10 has a processor, memory, and a program. Therefore, the unit has sufficient material structure to perform the claimed functions. 
An object detection apparatus will be interpreted as items 21 and 22 of Fig. 1, according to paragraph 0023. The apparatus is described in paragraphs 0023-0027 as “known” radar or camera devices. The apparatus is also connected to ECU 10, according to Fig. 1. According to paragraph 0037, the ECU 10 has a processor, memory, and a program. Therefore, for all these reasons, the apparatus has sufficient material structure to perform the claimed functions. Based on MPEP 2181(I)(A), if the claims reciting “object detection apparatus” were amended to instead recite something like “radar or cameras”, the claims would most likely be analogous in the vehicle control art to the phrase “ink jet” in the printing art, and would therefore no longer invoke interpretation under 35 USC 112(f).
A safety apparatus will be interpreted as item 14, of Fig. 1. The unit is a sub-section of ECU 10. According to paragraph 0037, the ECU 10 has a processor, memory, and a program. Therefore, the unit has sufficient material structure to perform the claimed functions.
The stop/delay unit will be interpreted as item 41, of Fig. 1. The unit is a sub-section of ECU 10. According to paragraph 0037, the ECU 10 has a processor, memory, and a program. Therefore, the unit has sufficient material structure to perform the claimed functions. 
The suppressing unit will be interpreted as item 42, of Fig. 1. The unit is a sub-section of ECU 10. According to paragraph 0037, the ECU 10 has a processor, memory, and a program. Therefore, the unit has sufficient material structure to perform the claimed functions. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 5 recites:
The traveling assistance apparatus according to claim 1, wherein: 
the suppressing unit continues the suppression of operation-stop or operation-delay during a period from when operation-stop or operation-delay is performed until a predetermined amount of time elapses.
In one broad reasonable interpretation, this claim means that the suppressing unit will green light the emergency braking for a predetermined amount of time starting “from when operation-stop…is performed”. Since “operation stop” is stopping the stopping and “suppression of operation-stop is stopping the stopping of the stopping (yes, the examiner believes this is what this means), it does not make sense that the greenlighting of emergency braking begins “from when operation-stop or operation-delay is performed”. If the operation of emergency braking is delayed (i.e. “operation-delay is performed”), then how can suppression of operation-stop occur at the same time? 
It might be that the applicant means to claim something like the following:
The traveling assistance apparatus according to claim 1, wherein: 
the suppressing unit continues the suppression of operation-stop or operation-delay during a period from when [suppression of the] operation-stop or [suppression of the] operation-delay is performed until a predetermined amount of time elapses.
This claim would mean that the suppressing unit suppresses operation-stop or operation-delay for a predetermined amount of time starting from when the suppression begins. For examination purposes, that is how the claim will be interpreted. Claim 6 is substantially similar to claim 5 and will be interpreted in the same way. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a target object” and then later recites “a target object” again. It is unclear if this second mention of “a target object” is referring to the target object mentioned earlier, or a different target object. For examination purposes, the second mention of “a target object” will be interpreted as either the target object or a different target object. Claim 2 is substantially similar to claim 1 and will be interpreted in the same way. 

Allowable Subject Matter
Claims 1-10 are potentially allowable if all other rejections can be resolved, such as 35 U.S.C. § 112(a) and 112(b) rejections. 
The following is a statement of reasons for the indication of allowable subject matter:

Claim 1 recites, with the examiner’s comments in bold:
A traveling assistance apparatus that, based on detection information from an object detection apparatus that detects an object in a periphery of an own vehicle, controls a safety apparatus for avoiding a collision between the own vehicle and the object, 
the traveling assistance apparatus comprising: 
an operation determining unit that 
calculates a predicted time to collision of a target object and the own vehicle, and 
operates the safety apparatus in response to the predicted time to collision being equal to or less than a predetermined operation timing (this much is pretty standard. Calculate the TTC. Slam on the brakes if needed);
a stop/delay unit that 
performs operation-stop in which operation of the safety apparatus is stopped or operation-delay in which the operation timing is delayed, in response to a steering operation by a driver for collision avoidance of the own vehicle being performed (to understand this clause it is necessary to understand that an “operation-stop” is. An “operation-stop” is one “in which operation of the safety apparatus is stopped”. This definition is taken straight from this claim. This is also clear from paragraph 0004 which teaches that an “operation-stop” is one in which “the safety apparatus is stopped”. Similarly, an “operation-delay” is one in which “the operation timing is delayed”. A safety apparatus, according to this claim, is “for avoiding a collision”. This can reasonably be interpreted as brakes or steering. In a broad reasonable interpretation, a safety apparatus can, say, slam on the brakes or swerve, but that operation can be stopped or delayed. When a risk of collision is low, such as when a time to collision is a predetermined amount larger than a time to an object given current velocities, the safety apparatus will be stopped or delayed. This makes sense. Just because another object is detected, does not mean the host vehicle needs to slam on the brakes right away. That would be uncomfortable for the occupants. But when a risk of collision is high, and in response to a steering operation of a driver to avoid the collision, the safety apparatus will be immediately operated, according to paragraph 0021. Overall, this teaches that, typically, the safety apparatus while not immediately engage, but will be set on a delay setting or a stopped setting. But, if the driver of the host vehicle swerves to missing a first vehicle, only to encounter a second vehicle presenting a second potential collision, the delay or stop setting of the safety apparatus will itself be stopped. The safety apparatus will be allowed to immediately delay after a swerve. 
To further understand this clause it is necessary to understand what “a steering operation by a driver for collision avoidance of the own vehicle being performed” is, and is not. According to the published specification of the present application, paragraphs 0089-0090, there is something which the disclosure calls a “steering operation”. Some steering operations can be for “avoiding the target object” and result in the object being “avoided by the steering operation.” The “steering operation” in these paragraphs is one and the same as a collision avoidance operation. Yet as paragraphs 0091-0093 indicate, there are “steering operations[s]” that are not collision avoidance operations. The example given is: if an object turns left and the own vehicle also turns left. Because some steering operations are not for collision avoidance the present clause teaches that the stop/delay unit performs operation-stop or operation-delay only “in response to a steering operation by a driver [that is] for collision avoidance of the own vehicle” (brackets and emphasis added). Therefore, this clause limits the claim  to a YES out of Fig. 3, S105. This is clear, because paragraph 0090 teaches that S105 asks “whether the steering operation is an operation for avoiding the target”. If the answer is YES, then the present claim teaches that the stop/delay unit can perform an operation-stop or operation-delay in response to that. 
Note that by claiming “a steering operation by a driver for collision avoidance of the own vehicle” and then later in this claim reciting “the steering operation” the applicant effectively restricts this claim and its dependents to what is in Fig. 3 apart from a “NO” out of S105. If the applicant wanted to claim anything on that branch, such as S108, etc., the applicant would have to amend to, perhaps, only teaching “a steering operation” without adding that it was “for collision avoidance”.); and 
a suppressing unit that 
suppresses the operation-stop or the operation-delay in response to a target object that serves as a collision avoidance target being recognized in a path of the own vehicle after the steering operation by the driver, based on the detection information (as previously mentioned, an “operation-stop” is one “in which operation of the safety apparatus is stopped,” and “operation-delay” is one in which “the operation timing is delayed”. In one reasonable interpretation, the safety apparatus can, say, slam on the brakes, but that operation is typically stopped or delayed because slamming on the brakes immediately upon detection of a potential collision is not usually necessary. Yet the present clause adds a teaching about a unit that “suppresses the operation-stop or the operation-delay”. What does that mean? It means the unit suppresses the suppressing. Or, to put it another way, that the delaying or stopping of the stop is itself stopped. To be clear, when the system “suppresses the operation-stop” the system is allowing the system to slam on the brakes, and to do so without delay. The system is giving the green light, so to speak, to the safety system to slam on the brakes. That action is not that comfortable for the driver (though probably more comfortable than an accident) and so the system wants to avoid that if possible. But the system will slam on the brakes, or swerve, etc, in certain cases. What are those cases? This clause teaches that the system “suppresses the operation-stop…in response to a target object…being recognized in a path of the own vehicle after the steering operation by the driver” (emphasis added. Note that the antecedent to “the steering operation” is “a steering operation by a driver for collision avoidance of the own vehicle” and according to paragraph 0090 means a YES out of S105). How can this be? Didn’t the driver just swerve to avoid the object? Yes. But as paragraph 0099 teaches, the idea here is that "even when the steering operation is performed...a new target object other than the target object to be avoided [initially]” can be detected in the new path of the own vehicle after the steering operation by the driver. This is seen in Fig. 4A. The own vehicle 60 swerves on path 71 to avoid target object 61 only to be confronted with object 62 “after the steering operation by the driver”. When this happens, the present clause teaches that operation-stop or the operation-delay is suppressed; i.e. the system is allowed to immediately slam on the brakes without delay. 
Overall this clause means in one broad reasonable interpretation, that if a driver swerves out of the way of an object 61 yet encounters another one 62, the system is allowed to go ahead and slam on the brakes, or whatever other safety operation is considered. The own vehicle is equipped to delay such operations with respect to object 61 because the operation does not always need to be executed right away. But the system defined in this claim specifically overrides that delay function when the own vehicle has just swerved to avoid a first object 61 and immediately encounters another one.).
The prior art of record, alone or in combination, does not teach the limitations of claim 1. Close prior art and the reasons it does not teach claim 1 are as follows:
Sato (US2015/0291216 A1) teaches in Fig. 5 and paragraph 0142 that a vehicle may have an automatic lane keeping device and an automatic collision avoidance device, and the instructions from the two may sometimes conflict. In S107, if the steering instruction directions for the two are different (“No” (they are not the same) out of S107), then the system will turn off one of the systems, such as the automatic lane keeping system for a period of time. There will be an “elapsed time” as taught in paragraph 0042. This teaches that a system may be suppressed to delayed. But Sato does not contemplate that the suppression itself could be itself suppressed. Sato is concerned about the conflict between two automatic systems, not, as in the present application, what happens when a host vehicle avoiding a first vehicle only to encounter a second. 
Kamiya (US2019/0291729 A1), a Denso application filed Dec. 14, 2016, teaches in paragraphs 0016-0017 that braking systems for collision avoidance are known, but that using them may create another collision with another vehicle. Kamiya teaches in Fig. 4 and paragraphs 0042-0047, especially 0047, that if the host vehicle M1 is traveling into an intersection and notices orthogonally traveling vehicle M2, then M1 will not brake for M4 because that might stop M1 in the intersection only to be hit by M2. However, Kamiya teaches nothing about turning to avoid a first collision. 
Patana et al. (US2019/0031189 A1) teaches in paragraph 0089 a vehicle 100 as seen in Fig. 2 that is about to get into an accident (with truck 202). The host vehicle 100 therefore, tries to avoid the accident by making an avoidance maneuver, namely be speeding up to give the truck more time to stop. This could be thought of as analogous to the present application, claim 1, in which the own vehicle detects a target object and performs and avoidance maneuver in the form of a steering operation (probably swerving). In Patana, if the host vehicle determines that another accident is imminent, such as with the forward vehicle 204, it brakes. Patana also teaches that it may be in vehicle 100’s best interest to actually ram the forward vehicle 204 before getting rear-ended by the truck and that this may minimize harm for the host vehicle 100. In teaching that, however, Patana actually  teaches away from the present application, because the present application teaches that when the own vehicle initially swerves to avoid a first collision, it will engage the brakes when immediately faced with a second potential collision, not purposely get into the second potential collision as Patana teaches. 
Patana also teaches in paragraph 0036 that the host vehicle may get rear-ended by a following vehicle, as seen in Fig. 2. This paragraph teaches that Patana determines from sensor data what the speed and distance of vehicle 202 and paragraph 0034 teaches that the system in Patana can calculate the decelerations of all the vehicles involved. See also paragraph 0089 for a scenario that looks like Fig. 2 of Patana. This paragraph teaches that “the second vehicle is to collide with the first vehicle at the rear of the first vehicle” and “a third vehicle is in front of the first vehicle”. In other words, the physical order has nothing to do with the nomenclature chosen. The host vehicle in the middle is the “first vehicle” and is about to get rear-ended by the “second vehicle”. The host/first vehicle is behind a “third vehicle”.  An identical teaching is found in paragraph 0051. According to paragraph 0086 the system of the host vehicle can gather all kinds of data about the “second vehicle” including its “acceleration capabilities”. In other words, the system of Patana does what the present system does: it estimates how quickly a rearward vehicle might slow down. Paragraph 0051 teaches that determinations about the rearward vehicle can be determined in the same way and in the same principle as the forward vehicle. Therefore, Patana teaches the “target deceleration is set based on first and second deceleration features” which is determining a deceleration based on relative velocities and a distance between the host vehicle and forward vehicle
Stanek (US2016/0207530 A1) teaches in paragraph 0039 a problem facing a host vehicle in which a preceding/forward vehicle stops. The host vehicle, of course, wants to stop to avoid rear-ending the forward vehicle. But the host vehicle also wants to avoid being rear-ended by the car behind it. As seen in Fig. 9, if there is rear vehicle in a “short range” (Yes out of 315) the host vehicle adopts a “first braking strategy”. But if not, the vehicle may adopt a second or third braking strategy. The first braking strategy is described in paragraphs 0056-0061 as braking at a determined deceleration rate that is at the “high or maximum level”, at least for a time. Paragraphs 0060-0066 teach what the second and third braking strategies are. In the second braking strategy, when a rear vehicle is at a “long range,” the system still starts with max deceleration, though paragraph 0052 teaches that the first brake level is higher than the second brake level. But when there is no rear vehicle within a predetermined range, the system will “wait” until there is a vehicle within range to initiate braking, according to paragraph 0065. 
This could be thought of as analogous to the present application’s claim 1. In the present application, the own vehicle swerves to avoid an object (like Stanek reacting to a front vehicle deceleration; Yes out of Fig. 9, step 310). Then, when another vehicle is immediately encountered after that initial avoidance maneuver the own vehicle slams on the brakes (like Stanek, Yes out of 315, in which a “first braking strategy” is adopted and similarly in contrast to the system of Stanek performing a “wait” when no second object is detected after the initial avoidance maneuver.).
Note that Stanek teaches in paragraph 0012 that although braking avoidance control is taught, steering avoidance control is also contemplated. Paragraphs 0040-0045 also teach various scenarios, such as a  front collision being detected, and braking initiated, then “during the braking,” as taught in paragraph 0040, another potential collision is detected. This one is a rear end collision. 
But Stanek does not teach that a host vehicle would determine during the initial avoidance maneuver that another vehicle requires it to break immediately. Rather, Stanek teaches that in some cases, when the host vehicle is entirely boxed in, it might be better for the host vehicle to speed up to get evenly between the front and rear vehicles that it is about to mutually collide with. Rather than immediately slamming on the brakes, Stanek actually teaches delaying it in some cases. This teaches away from the present claim 1. 
Minemura (US2018/0118203 A1) delays the use of emergency automatic braking until absolutely necessary. Although Fig. 6 of Minemura looks similar to Fig. 3 of the present application, the claims of the present application, do not involve the right section of Fig. 3. Furthermore, Minemura does not contemplate a second potential collision. 
Kastner et al. (US2015/0025784 A1) teaches in Fig. 4 a situation in which the host vehicle E can be driving and vehicle I “abruptly” changes lanes. This can occur if a TTC between vehicles I and II is low. In that case, the host vehicle E must brake. In response to identifying that the TTC between I and II is low, vehicle E may get a warning or slow down. Yet no secondary elimination of a delay timing is contemplated.  
Sun et al. (U.S. Pat. No. 9,308,914 B1), listed on the present application’s IDS and filed on Jan. 23, 2015, teaches the beginning of claim 1. Yet Sun does not teach the rest of the claim, including suppressing the delay. 
Hoshikawa (U.S. Pat. No. 10,829,128) teaches selecting the shortest TTC among plurality of obstacles. But does not teach suppressing a delay. 
Ito (US2020/0262421 A1) with priority to Nov. 8, 2017, teaches performing an emergency stop, then, if in intersection, move out of intersection. This teaches the general idea of a first avoidance, then a second. Yet Ito does not teach immediately slamming on the brakes for the second potential collision. 
Bullinger (DE 102015010273 A1) teaches a system that will automatically stop a vehicle when necessary, but then stop stopping the vehicle so that the vehicle can, for example, exit an intersection and avoid another potential collision. The second potential collision is not highly defined, just contemplated as potentially able to occur. Basically, Bullinger teaches that a system by which automatic braking works in a loop. The braking will occur when needed, and not occur when not needed. This is not similar to the present application, because in the present application, the system will delay the automatic braking of the host vehicle until absolutely necessary for a first collision but then not delay the automatic braking at all if a second collision is detected shortly after the first potential collision. No such concept of changing the amount of delay is contemplated by Bullinger. 
Goto (JP2017/056795 A) a Mazda application, teaches that a host vehicle can brake softly or at maximum braking depending on the need. But no second potential collision is contemplated. 
Fujita (JP2018/049445A), a Nissan application, teaches in Fig. 7 that a host vehicle V1 can determine to turn to avoid V2. The implication in the disclosure is that this is not for collision avoidance but for passing a slower-moving forward vehicle. In any case, the host vehicle V1 then encounters V3. As taught on page 15 of the attached English translation, the host vehicle can determine a relative distance and speed with the vehicle V3. The specification teaches that “similar” processing will then take place with respect to V3 as took place with respect to V2. Yet in addition, V1 will determine an “overall risk level” with all the risk factors combined. Nothing in Fujita teaches suppressing an operation-stop or stopping an operation-delay, however. It is debatable whether Fujita even teaches an operation-stop or operation-delay in the first place. 
Kondo et al. (JP2007099237A) teaches that if you get too close to an object, the system will brake hard, as compared to if the vehicle is further away. But Kondo does not contemplate eliminating a delay of braking when a second potential collision exists. 


The prior art of record, alone or in combination, do not teach the limitations of claim 2. 
Claim 2 recites:
A traveling assistance apparatus that, based on detection information from an object detection apparatus that detects an object in a periphery of an own vehicle, controls a safety apparatus for avoiding a collision between the own vehicle and the object, 
the traveling assistance apparatus comprising: 
an object recognizing unit that 
recognizes a target object that serves as a collision avoidance target in a path of the own vehicle, based on the detection information; 
an operation determining unit that 
calculates a predicted time to collision of the target object and the own vehicle, and 
operates the safety apparatus in response to the predicted time to collision being equal to or less than a predetermined operation timing; 
a stop/delay unit that 
performs operation-stop in which operation of the safety apparatus is stopped or operation-delay in which the operation timing is delayed, a steering operation by a driver for collision avoidance of the own vehicle being performed; and 
a suppressing unit that 
suppresses the operation-stop or the operation-delay in response to a target object that serves as a collision avoidance target being recognized by the object recognizing unit in a path of the own vehicle after the steering operation by the driver.  

Claim 2 is similar to claim 1 except that claim 2 recites an object recognizing unit. Claim 2 also recites: 
performs operation-stop in which operation of the safety apparatus is stopped or operation-delay in which the operation timing is delayed, a steering operation by a driver for collision avoidance of the own vehicle being performed
Where claim 1 recites:
performs operation-stop in which operation of the safety apparatus is stopped or operation-delay in which the operation timing is delayed, in response to a steering operation by a driver for collision avoidance of the own vehicle being performed
Note that the difference is that in claim 2 “in response to” is missing. Claim 2 therefore means here at the performance of the operation-stop or operation-delay occurs when the steering operation is “being performed” not “in response to” the steering operation being performed. The difference is slight. Claim 2 implies more immediacy. The operation-stop is performed right when the steering operation occurs, whereas in claim 1 implies at least the potential for a delay, though a reasonable reading is that the operation-stop immediately follows the steering operation.
Yet claim 2 still teaches at the end that  the suppressing unit suppresses the operation-stop “after the steering operation of the driver”. Therefore, claim 2 can largely be similarly interpreted as claim 1. 
The prior art of record does not teach this for the same reasons as explained in claim 1. The close prior art is the same as those referenced in claim 1.
The dependent claims of claims 1 and 2 are potentially allowable for at least the reasons claims 1 and 2 are allowable. The examiner has commented out some of these claims for reference. 

Claim 3. Examiner’s Summary: After a predetermined amount of time from steering. Claim 3 recites:
The traveling assistance apparatus according to claim 1, wherein: 
the suppressing unit suppresses execution of operation-stop or operation-delay (i.e. green-lights emergency braking) in response to a target object that serves as a collision avoidance target being recognized in the path of the own vehicle after the steering operation by the driver, after a predetermined amount of time elapses from the steering operation by the driver (note that claim 1 recites “a target object,” while this claim teaches, “a collision avoidance target”. These are different. In one broad reasonable interpretation this claim teaches that an own vehicle can swerve out of the way of a target object, as in claim 1 and Fig. 3, YES out of S105. But then, as in Fig. 4A, own vehicle 60 encounters a different target object, which is a collision avoidance target, vehicle 62. Even when that happens, the suppressing unit green lights the use of emergency braking without delay for a time, and then once that “time elapses” the unit will permit the delay or override of the emergency stopping or whatever else is encompassed in the driving assistance of the safety apparatus. 
Under what scenarios might it make sense for the suppressing unit to suppress the green-lighting of the emergency braking function after a predetermined amount of time? In other words, under what scenarios might it make sense to re-activate the operation-stop or operation-delay after a predetermined amount of time elapses from the steering operation that avoids a collision? As explained in reference to claim 1 and Fig. 4A, when the own vehicle 60 swerves and then suddenly encounters another vehicle 62, the system allows the safety system of the vehicle to immediately activate; the delay of the safety system is overridden and the vehicle can slam on the brakes right away. But for how long will that green lighting of the emergency braking last? What if the own vehicle 60 does not immediately encounter another vehicle? How long is immediately anyway? This claim essentially teaches, in one broad reasonable interpretation, that “after a predetermined amount of time” the green-lighting of the safety system will be stopped and the ability to delay its use will again be instated. This makes sense; a vehicle can be driving, swerve, but then not almost hit another vehicle. In that case, the green lighting would still be stuck on unless the system let the green lighting expire after a time.)

Claim 4. This claim is substantially similar to claim 3. Claim 4 recites:
The traveling assistance apparatus according to claim 2, wherein: 
the suppressing unit suppresses execution of operation-stop or operation-delay in response to a target object that serves as a collision avoidance target being recognized in the path of the own vehicle after the steering operation by the driver, after a predetermined amount of time elapses from the steering operation by the driver (note that claim 1 recites “a target object,” while this claim teaches, “a collision avoidance target”. These are different. In one broad reasonable interpretation this claim teaches that an own vehicle can swerve out of the way of a target object, as in claim 1 and Fig. 3, YES out of S105. But then, as in Fig. 4A, own vehicle 60 encounters a different target object, which is a collision avoidance target, vehicle 62. Even when that happens, the suppressing unit green lights the use of emergency braking without delay for a time, and then once that “time elapses” the unit will permit the delay or override of the emergency stopping or whatever else is encompassed in the driving assistance of the safety apparatus.).  

Claim 5. Examiner’s summary: Suppress for predetermined amount of time. Claim 5 recites:
The traveling assistance apparatus according to claim 1, wherein: 
the suppressing unit continues the suppression of operation-stop or operation-delay during a period from when operation-stop or operation-delay is performed until a predetermined amount of time elapses (in one broad reasonable interpretation, this claim means that the suppressing unit will green light the emergency braking for a predetermined amount of time starting “from when operation-stop…is performed”. Since “operation stop” is stopping the stopping and “suppression of operation-stop is stopping the stopping of the stopping (yes, the examiner believes this is what this means), it does not make sense that the greenlighting of emergency braking begins “from when operation-stop or operation-delay is performed”. If the operation of emergency braking is delayed (i.e. “operation-delay is performed”), then how can suppression of operation-stop occur at the same time? 
It might be that the applicant means to claim the following:
“The traveling assistance apparatus according to claim 1, wherein: 
the suppressing unit continues the suppression of operation-stop or operation-delay during a period from when [suppression of the] operation-stop or [suppression of the] operation-delay is performed until a predetermined amount of time elapses.”
This would simply mean that the suppressing unit suppresses operation-stop or operation-delay for a predetermined amount of time starting from when the suppression begins. For examination purposes, that is how the claim will be interpreted.).  

Claim 6. Substantially similar to claim 5. Claim 5 recites:
The traveling assistance apparatus according to claim 2, wherein: 
the suppressing unit continues the suppression of operation-stop or operation-delay during a period from when operation-stop or operation-delay is performed until a predetermined amount of time elapses.  

Claim 7. Examiner’s summary: suppress until a collision is avoided. Claim 7 recites:
The traveling assistance apparatus according to claim 1, wherein: 
the suppressing unit continues the suppression of operation-stop or operation-delay during a period from when operation-stop or operation-delay is performed until a collision with the target object is avoided (in one broad reasonable interpretation, this claim means that the suppressing unit will green light the use of emergency brakes without any delay until a collision is avoided. Then the green light will end and the delay or suppression of the emergency brakes will be reinstated.).  

Claim 8. Substantially similar to claim 7. Claim 8 recites:
The traveling assistance apparatus according to claim 2, wherein: 
the suppressing unit continues the suppression of operation-stop or operation-delay during a period from when operation-stop or operation-delay is performed until a collision with the target object is avoided.  

Claim 9 recites, with the examiner’s comments in bold:
The traveling assistance apparatus according to claim 1, wherein: 
when the target object is recognized in a danger area that is set in a predetermined area that includes at least an area to a side of the own vehicle, the stop/delay unit makes operation-stop or operation-delay less likely to be performed, compared to that when the target object is detected outside the danger area (to make “operation-stop or operation-delay less likely to be performed” means, in one broad reasonable interpretation, making the stopping or delaying of the emergency braking less likely. See at least paragraph 0081 for “the target object” being to the side of the own vehicle. In one broad reasonable interpretation, this claim means that when a target object is recognized in a danger area around the own vehicle (including but not limited to the side of the own vehicle). What this claim means overall, in one broad reasonable interpretation, is that when a target object is recognized in a danger area of the own vehicle, the emergency braking is more likely not to be stopped or delayed.).  

Claim 10. Substantially similar to claim 9. Claim 10 recites:
The traveling assistance apparatus according to claim 1, wherein: 
when the target object is recognized in a danger area that is set in a predetermined area that includes at least an area to a side of the own vehicle, the stop/delay unit makes operation-stop or operation-delay less likely to be performed, compared to that when the target object is detected outside the danger area.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M. ROBERT/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665